FILED
                             NOT FOR PUBLICATION                            JUN 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ESTRADA SARTOREZZI,                         No. 10-70481

               Petitioner,                       Agency No. A070-091-926

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                       **
                             Submitted June 15, 2011

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Jose Estrada Sartorezzi, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider Sartorezzi’s contention that his November

21, 1991, deportation order is invalid because he failed to raise that issue before the

BIA and thereby failed to exhaust his administrative remedies. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    10-70481